Citation Nr: 0523653	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for cervical curvature and degenerative disc disease with 
right C7 radiculopathy of the cervical spine (claimed as a 
bilateral hand, right shoulder, right arm, neck and upper 
back condition).

2.  Entitlement to an initial rating in excess of 60 percent 
for lumbar spondylosis with scoliosis and facet arthropathy 
with right peroneal mononeuropathy and sensory neuropathy of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1982 until June 
2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Winston-
Salem, North Carolina.

Since July 2002, the claims file has been transferred to 
Detroit, Michigan, and again to Washington, D.C.

These matters were previously before the Board in January 
2004.  At that time, a remand was ordered to accomplish 
additional development.


FINDING OF FACT

On August 22, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (through his representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


